DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The response has amended the claims to require a specific combination of genes which are measured, a weighted RNA expression of the required genes is calculated and a Lyme disease score is calculated from the weight RNA expression score.  The cited prior art does not teach the required combination of genes.  Thus the lack of unity is withdrawn.
	Claims 1-6, 12-19, 21-30 are being examined.
Priority
	The instant application was filed 05/26/2020 is a National Stage entry of PCT/US2018/062639 with an International Filing Date: 11/27/2018 and claims priority from provisional application 62591660 , filed 11/28/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/2022 is being considered by the examiner.
Claim Objections
Claims 1-6, 12-19, 21-30 are objected to because of the following informalities: 
Claim 1 is objected to as it recites “ANXA5, C3orfl4, CDCA2, CR1, GBP2, IFI27, ITGAM, KCNJ2, KIF4A, MLF1IP, NCF1, PLBD1, PLK1, RAD51, SLC25A37, STAB1, STEAP4, TBP, TNFSF13B, and ZNF276” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Claims 13, 14, 16, 17 is objected to as it recites “PBMC” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 12-19, 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 is drawn to a method for measuring gene expression, comprising the steps of: (a) measuring RNA expression of a plurality of genes of cells from a blood sample obtained from a mammalian subject suspected of having a tick-borne disease; (b) calculating a weighted RNA expression score for each of the plurality of genes; and (c) calculating a Lyme disease score by taking the sum of the weighted RNA expression scores, wherein the plurality of genes comprises all 20 genes of the group consisting of ANXA5, C3orfl4, CDCA2, CR1, GBP2, IFI27, ITGAM, KCNJ2, KIF4A, MLF1IP, NCF1, PLBD1, PLK1, RAD51, SLC25A37, STAB1, STEAP4, TBP, TNFSF13B, and ZNF276.
	Thus the claims encompass any cells from a blood sample or a whole blood sample from any mammal subject.
	The claims encompass any means of calculating a weighted RNA expression score. 
	The claim encompass any means of calculating a Lyme disease score using the weighted RNA expression 
Claim 2  depends from claim 2 and draws the invention to providing information to assess whether a subject has acute Lyme disease, further comprising: step (d) identifying the subject as not having acute Lyme disease when the Lyme disease score is negative; or identifying the subject as having acute Lyme disease when the Lyme disease score is positive.  Thus the claims require differentiation based on positive or negative scores, while the claims do not explicitly require positive or negative values.
Thus the claims require determination of a weighted RNA expression that is calculated on the expression of the required genes in any blood sample (including in vivo (claim 3) that can be used in calculate a Lyme disease score that is predictive of acute Lyme disease exposure.
	The specification teaches  in example 1, 90 Lyme disease patients and 26 “matched” control patients from Baltimore MD.  The specification further teaches 37 additional healthy subjects, 30 flu  subjects and 15 patients with bacteremia.  The specification teaches PBMC were isolated from blood.  The specification teaches, “ The isolated mRNA was used to generate RNA-Seq libraries using the Scriptseq RNA- Seq library preparation kit (Epicentre) according to the manufacturer's protocol. The RNA-Seq libraries were then sequenced on a Hiseq 2000 instrument (Illumina) (0053).  
	The specification teaches, “The differential expression of genes was calculated by using the 'variance modeling at the observational level' (voom) transformation20 
(Law et al., Genome Biol, 15:R29, 2014), which applies precision weights to the matrix count, followed by linear modeling with the Limma package (Ritchie et al., Nucleic Acids Res, 43:e47, 2015). Genes were considered to be differentially expressed when the change was greater than 1.5-fold, the P value was 0.05, and the adjusted P value (or false discovery rate) was 0.1% (Dalman et al., BMC Bioinformatics, 13Suppl2:S1 1, 2012). [0057]    After the whole transcriptome analysis, a custom panel of transcripts of interest was selected for targeted RNA resequencing. The quantitative analysis of this custom panel was performed using a targeted RNA enrichment resequencing approach that used anchored multiplex PCR, and was done on a large number of samples. Here, PBMC samples (-1 million cells) were extracted using Zymo Direct-zoTM RNA miniprep with on-column DNase following the manufacturer's instructions. Reverse transcription was performed on 50ng of RNA following the manufacturer's instructions from the Illumina TruSeq targeted RNA expression kit.”
	The specification teaches numerous machine learning models were used to examine sequencing data.   The specification teaches, “[0068]   The generalized linear model method found that a panel of 20 genes (FIG. 4A, listed in Table 1-5) gave the lowest misclassification error on the training set (0.22 [0.18-0.26]). A disease score from 0.0 to 1.0 was calculated based on the expression of the 20 genes in the algorithm. A disease score greater than 0.5 classified the sample as Lyme and a score less than 0.5 classified the sample as a non-Lyme sample (healthy or other disease).”
	The teachings of the specification are limited to PBMC.  The specification does not teach the use of any other blood sample or cells.
	The teachings of the specification provide no specific guidance on calculation of  an RNA expression score.
	The specification thus does not provide any specific guidance of calculating a Lyme disease score from an RNA expression score.
The specification’s  examples are limited to whole transcriptome sequencing which provides different data than microarray analysis, PCR, etc.  
While the specification teaches, “For example, in some embodiments, the predetermined gene expression weight may be calculated by an algorithm using additional information about the subject selected from the group containing age, sex, symptoms, time elapsed since tick bite, and/or previous Lyme disease diagnosis.”(0043)  The specification provides no specific guidance on how to make such a calculation.
The specification provides no specific guidance on how to determine weighted RNA expression score.  While the specification infers the weighted RNA expression score can be determined by use of an intercept and slope of whole transcriptome analysis it does not demonstrate how to do this on a single sample, in the sequencing assays, hybridization, SAGE,  or amplification assays.  Further the specification fails to disclose how to determine a weighted RNA expression score in vivo as is encompassed by the presentation of claim 3.  
The specification fails to provide how to determine a predetermined gene expression weight as require of claim 15.  
The art of Cheung et al (Nature Genetics, 2003, volume 33, pages 422-425) teaches that there is natural variation in gene expression among different individuals.  The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) p.422, last paragraph; Fig 1).  The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).
Saito-Hisaminato et al. (DNA research (2002) volume 9, pages 35-45) teaches that gene expression is not predictable across different human tissues.
May et al (Science  (1988) volume 241, page 1441) teaches there are millions of known taxonomic species in each kingdom (table 3).  May further teaches there are at least 4,500 known mammalian species (table 3).
Benner et al (Trends in Genetics (2001) volume 17, pages 414-418) teaches that, “Here, the ‘homology-implies-equivalency’ assumption is restricted to a subset of homologs that diverged in the most-recent common ancestor of the species sharing the homologs. This strategy is useful, of course. But it is likely to be far less general than is widely thought. Two species living in the same space, almost by axiom, cannot have identical strategies for survival. This, in turn, implies that two orthologous proteins might not contribute to fitness in exactly the same way in two species” (see page 414, 3rd column last full paragraph).  Benner specifically describes that although the leptin gene homologs have been found in mice and humans, their affect is different (see page 414, 3rd column last paragraph-3rd column page 415).  Benner specifically teaches that the leptin gene in mice plays a major role in obesity, but no such effect has been demonstrated in humans due perhaps to the different evolutionary forces.  Benner thus teaches that the activity and function of genes in different species is unpredictable.
	Steegenga (AGE (2014) 36:1523–1540) teaches genes in PBMC are differentially regulated based on aging (table 1).
	Clarke (Front. Immunol. 12:636289. doi: 10.3389/fimmu.2021.636289(2021)) teaches a different set of genes is differentially expressed in Lyme disease(figure 4).
Bouqet (mBIO (2016) 2016 Volume 7 Issue 1 e00100-16) teaches different genes are differentially expressed in PBMC from subjects with Lyme disease depending on the timing of the test relative to infection.
	Thus as the specification and claims provide generic guidance on who to determine a weighted RNA expression that can be used to calculate a Lyme disease score for determination of acute Lyme disease, but does nor provide specific guidance on how such calculations are done the claims lack adequate written description.
Claims 1-6, 12-19, 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for
measuring gene expression, comprising the steps of: (a) measuring RNA expression of a plurality of genes of cells from a blood sample obtained from a mammalian subject suspected of having a tick-borne disease
, does not reasonably provide enablement for calculating a weighted RNA expression value and Lyme disease score and identifying Lyme disease status in any mammalian subject of any species.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use  the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors have been described by the court in re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in the Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The nature of the invention and the breadth of the claims:
 	Independent claim 1 is drawn to a method for measuring gene expression, comprising the steps of: (a) measuring RNA expression of a plurality of genes of cells from a blood sample obtained from a mammalian subject suspected of having a tick-borne disease; (b) calculating a weighted RNA expression score for each of the plurality of genes; and (c) calculating a Lyme disease score by taking the sum of the weighted RNA expression scores, wherein the plurality of genes comprises all 20 genes of the group consisting of ANXA5, C3orfl4, CDCA2, CR1, GBP2, IFI27, ITGAM, KCNJ2, KIF4A, MLF1IP, NCF1, PLBD1, PLK1, RAD51, SLC25A37, STAB1, STEAP4, TBP, TNFSF13B, and ZNF276.
	Thus the claims encompass any cells from a blood sample or a whole blood sample from any mammal subject.
	The claims encompass any means of calculating a weighted RNA expression score. 
	The claim encompass any means of calculating a Lyme disease score using the weighted RNA expression 
Claim 2  depends from claim 2 and draws the invention to providing information to assess whether a subject has acute Lyme disease, further comprising: step (d) identifying the subject as not having acute Lyme disease when the Lyme disease score is negative; or identifying the subject as having acute Lyme disease when the Lyme disease score is positive.  Thus the claims require differentiation based on positive or negative scores, while the claims do not explicitly require positive or negative values.
Claim 3 depends from claim 2 and draws the invention to further comprising: obtaining a blood sample from the subject prior to step (a).
Thus claims 1 and 2 encompass performing gene expression in vivo.
Claim 4 depends from claim 2 and draws the invention to wherein the cells are peripheral blood mononuclear cells (PBMCs) isolated from the blood sample.
	Claim 5 depends from claim 4 and draws the invention to further comprising: extracting RNA from the PBMCs prior to step (a).
	Thus the other claims encompass performing the assay in cells without isolating RNA.
Claim 12 depends from claim 2 and draws the invention to wherein step (a) comprises one or more of the group consisting of sequence analysis, hybridization, and amplification.
	Claim 13 depends from claim 12 and draws the invention to wherein step (a) comprises targeted RNA expression resequencing comprising: (i) preparing an RNA expression library for the plurality of targeted genes from RNA extracted from the PBMCs; (ii) sequencing a portion of at least 50,000 members of the library; and (iii) generating a read count for RNA expression of the plurality of genes by normalization to the sequence of the at least 50,000 members of step (ii).
	Claim 14 depends from claim 12 and draws the invention to wherein step (a) comprises whole transcriptome shotgun sequencing (WTSS) comprising: (i) preparing an RNA expression library for the plurality of genes from RNA extracted from the PBMCs; (ii) sequencing a portion of at least 1,000,000 members of the library; and (iii) generating a read count for RNA expression of the plurality of genes by normalization to the sequence of the at least 1,000,000 members of step (ii).
	Claim 15 depends from claim 2 and draws the invention to wherein step (b) comprises: multiplying the read count for each of the plurality of genes by a predetermined gene expression weight to obtain the weighted RNA expression score.
Claim 16 depends from claim 12 and draws the invention to wherein step (a) comprises: performing reverse transcriptase-quantitative polymerase chain reaction (RT-qPCR) on RNA extracted from the PBMCs.
	Claim 17 depends from claim 12 and draws the invention to wherein step (a) comprises: hybridizing RNA extracted from the PBMCs to a microarray.
	Claim 18 depends from claim 12 and draws the invention to wherein step (a) comprises: performing serial amplification of gene expression (SAGE) on RNA extracted from the PBMCs.
Claim 19 depends from claim 2 and draws the invention to wherein the subject was bitten by a tick in a region where at least 20% of ticks are suspected of being infected with Borrelia burgdorferi, and or the subject was bitten by a tick within three weeks of the blood sample being obtained.
Claim 21 depends from claim 2 and draws the invention to wherein the subject has an erythema migrans rash when the blood sample was obtained.
	Claim 22 depends from claim 2 and draws the invention to wherein the subject does not have an erythema migrans rash when the blood sample was obtained.
Claim 23 depends from claim 2 and draws the invention to wherein the subject has flu-like symptoms when the blood sample was obtained.
Claim 24 depends from claim 2 and draws the invention to, further comprising performing a serologic test for Lyme disease.
Claim 25 depends from claim 24 and draws the invention to wherein the subject was determined to be negative for Lyme disease by serologic testing at the time the blood sample was obtained.
	Claim 26 depends from claim 2 and draws the invention to wherein the tick-borne disease is selected from the group consisting of Borreliosis, Southern tick associated rash illness, Q fever, Colorado tick fever, Powassan virus infection, tick-borne encephalitis virus infection, tick-borne relapsing fever, Heartland virus infection and severe fever with thrombocytopenia virus infection.
	Claim 27 depends from claim 2 and draws the invention to further comprising: step (e) administering an antibiotic therapy to the subject to treat the Lyme disease when the subject has been identified as having acute Lyme disease.
	Claim 28 depends from claim 27 and draws the invention to wherein the antibiotic therapy comprises an effective amount of an antibiotic selected from the group consisting of tetracyclines, penicillins, and cephalosporins.
	Claim 29 depends from claim 27 and draws the invention to wherein the antibiotic therapy comprises an oral regimen comprising doxycycline, amoxicillin or cefuroxime axetil.
Claim 30 depends from claim 27 and draws the invention to wherein the antibiotic therapy comprises a parenteral regimen comprising ceftriaxone, cefotaxime, or penicillin G.
The amount of direction or guidance and the Presence and absence of working examples.
	The specification teaches  in example 1, 90 Lyme disease patients and 26 “matched” control patients from Baltimore MD.  The specification further teaches 37 additional healthy subjects, 30 flu  subjects and 15 patients with bacteremia.  The specification teaches PBMC were isolated from blood.  The specification teaches, “ The isolated mRNA was used to generate RNA-Seq libraries using the Scriptseq RNA- Seq library preparation kit (Epicentre) according to the manufacturer's protocol. The RNA-Seq libraries were then sequenced on a Hiseq 2000 instrument (Illumina) (0053).  
	The specification teaches, “The differential expression of genes was calculated by using the 'variance modeling at the observational level' (voom) transformation20 
(Law et al., Genome Biol, 15:R29, 2014), which applies precision weights to the matrix count, followed by linear modeling with the Limma package (Ritchie et al., Nucleic Acids Res, 43:e47, 2015). Genes were considered to be differentially expressed when the change was greater than 1.5-fold, the P value was 0.05, and the adjusted P value (or false discovery rate) was 0.1% (Dalman et al., BMC Bioinformatics, 13Suppl2:S1 1, 2012). [0057]    After the whole transcriptome analysis, a custom panel of transcripts of interest was selected for targeted RNA resequencing. The quantitative analysis of this custom panel was performed using a targeted RNA enrichment resequencing approach that used anchored multiplex PCR, and was done on a large number of samples. Here, PBMC samples (-1 million cells) were extracted using Zymo Direct-zoTM RNA miniprep with on-column DNase following the manufacturer's instructions. Reverse transcription was performed on 50ng of RNA following the manufacturer's instructions from the Illumina TruSeq targeted RNA expression kit.”
	The specification teaches numerous machine learning models were used to examine sequencing data.   The specification teaches, “[0068]   The generalized linear model method found that a panel of 20 genes (FIG. 4A, listed in Table 1-5) gave the lowest misclassification error on the training set (0.22 [0.18-0.26]). A disease score from 0.0 to 1.0 was calculated based on the expression of the 20 genes in the algorithm. A disease score greater than 0.5 classified the sample as Lyme and a score less than 0.5 classified the sample as a non-Lyme sample (healthy or other disease).”
Presence and absence of working examples
	The teachings of the specification are limited to PBMC.  The specification does not teach the use of any other blood sample or cells.
	The teachings of the specification provide no specific guidance on calculation of  an RNA expression score.
	The specification thus does not provide any specific guidance of calculating a Lyme disease score from an RNA expression score.
The specification’s  examples are limited to whole transcriptome sequencing which provides different data than microarray analysis, PCR, etc.  
While the specification teaches, “For example, in some embodiments, the predetermined gene expression weight may be calculated by an algorithm using additional information about the subject selected from the group containing age, sex, symptoms, time elapsed since tick bite, and/or previous Lyme disease diagnosis.”(0043)  The specification provides no specific guidance on how to make such a calculation.
The state of prior art and the predictability or unpredictability of the art:
MPEP2164.03 teaches, " The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”
The art of Cheung et al (Nature Genetics, 2003, volume 33, pages 422-425) teaches that there is natural variation in gene expression among different individuals.  The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) p.422, last paragraph; Fig 1).  The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).
Saito-Hisaminato et al. (DNA research (2002) volume 9, pages 35-45) teaches that gene expression is not predictable across different human tissues.
May et al (Science  (1988) volume 241, page 1441) teaches there are millions of known taxonomic species in each kingdom (table 3).  May further teaches there are at least 4,500 known mammalian species (table 3).
Benner et al (Trends in Genetics (2001) volume 17, pages 414-418) teaches that, “Here, the ‘homology-implies-equivalency’ assumption is restricted to a subset of homologs that diverged in the most-recent common ancestor of the species sharing the homologs. This strategy is useful, of course. But it is likely to be far less general than is widely thought. Two species living in the same space, almost by axiom, cannot have identical strategies for survival. This, in turn, implies that two orthologous proteins might not contribute to fitness in exactly the same way in two species” (see page 414, 3rd column last full paragraph).  Benner specifically describes that although the leptin gene homologs have been found in mice and humans, their affect is different (see page 414, 3rd column last paragraph-3rd column page 415).  Benner specifically teaches that the leptin gene in mice plays a major role in obesity, but no such effect has been demonstrated in humans due perhaps to the different evolutionary forces.  Benner thus teaches that the activity and function of genes in different species is unpredictable.
	Steegenga (AGE (2014) 36:1523–1540) teaches genes in PBMC are differentially regulated based on aging (table 1).
	Clarke (Front. Immunol. 12:636289. doi: 10.3389/fimmu.2021.636289(2021)) teaches a different set of genes is differentially expressed in Lyme disease(figure 4).
Bouqet (mBIO (2016) 2016 Volume 7 Issue 1 e00100-16) teaches different genes are differentially expressed in PBMC from subjects with Lyme disease depending on the timing of the test relative to infection.
The level of skill in the art:
	The level of skill in the art is deemed to be high
Quantity of experimentation necessary:
The skilled artisan would further have to determine how to assay the presence or absence of gene expression in an in vivo blood in view of the presentation of claim 3.  As the art  and instant specification are silent as to how to determine gene expression of the 20 recited genes in vivo blood, the skilled artisan would thus have to determine how to target the specific nucleic acid of interest in vivo.  Further the skilled artisan would further have to determine how to assay the nucleic acid sequence of specific cells or groups of cells in vivo , as examining all the cells in vivo would result in considerable heterogeneity, as well as possible issues with nucleic acids of from other cells.  The skilled artisan would further have to determine if the in vivo assay corresponds to in vitro assays.  The skilled artisan would also have to determine how amplify the signal for the recited genes in such away as to be able to predictably determine the gene exprtession level to determine a weighted RNA expression score and Lyme disease score in a manner which is specifically detectable.  This would require undue experimentation, as systems for in vivo blood gene expression detection are not known in the art and the specific guidance required as outlined above has not been provided in the instant specification or prior art.  
In order to practice the invention as claimed, one would first have to establish that a predicative relationship exists between the expression of the recited genes with any means of calculating weighted RNA expression and Lyme disease score   Experimentation would be replete with unpredictable trial and error analysis because while the specification teaches, “For example, in some embodiments, the predetermined gene expression weight may be calculated by an algorithm using additional information about the subject selected from the group containing age, sex, symptoms, time elapsed since tick bite, and/or previous Lyme disease diagnosis.”(0043)  The specification provides no specific guidance on how to make such a calculation.  The specification provides no specific guidance on how to calculate a weighted RNA score on a single sample.  Thus one of skill in the art would have to undergo unpredictable trial and error experimentation to determine how to calculate a weighted RNA expression value in such a manner that it could be used to calculate a Lyme disease score predictive of acute Lyme disease.  Further, the art demonstrates genes are differentially expressed in different tissues and blood samples.  Thus one of skill in the art would have to undertake unpredictable trial and error experimentation to determine which blood samples or blood cell types provide predictable weighted RNA expression value in such a manner that it could be used to calculate a Lyme disease score predictive of acute Lyme disease.  Further one of skill in the art would have to undertake unpredictable trial and error experimentation to determine if the gene expression pattern in PBMC of humans with acute Lyme disease is predictable as the art recognizes gene homologs in different species have different functions and thus expression due to different evolutionary pressures and functions.     One of skill in the art would have to recruit an enormous population of diverse mammals of the recited diseases and disease-free controls and determine the association of the mutation with the recited diseases.  .  
Therefore, in light of the breadth of the claims, the lack of guidance in the specification, the high level of unpredictability in the associated technology, the nature of the invention, the negative teachings in the art, and the quantity of unpredictable experimentation necessary to practice the claimed invention, it would require undue experimentation to practice the invention as claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 12-19, 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it lacks a positive active step relating back to the preamble.  The preamble recites method for measuring gene expression, however the last positive active step is drawn to calculating a Lyme disease score by taking the sum of the weighted RNA expression scores.  Therefore it is unclear as to whether the method is drawn to measuring gene expression] or calculating a Lyme disease score by taking the sum of the weighted RNA expression scores.  
	Claim 24 depends from claim 2 and requires, “further comprising performing a serologic test for Lyme disease.”  Claim 25 depends from claim 24 and requires, “
wherein the subject was determined to be negative for Lyme disease by serologic testing at the time the blood sample was obtained.”  It is unclear how either claim 24 or 25 relates to determining Lyme disease positive or negative based on a Lyme disease score.  The claims should be amended to provide a nexus between 24 and 25 and the active step of claim 2.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 12-19, 21-30  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental step without significantly more. The claim(s) recite(s) the abstract idea or mental step of calculating.  Further dependent  claim 2 provides a natural law or correlation.  This judicial exception is not integrated into a practical application because the claims encompass identifying a subject as positive or negative for Lyme disease, but only provide active steps if the subject is positive. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  While dependent claims  27-28 provide for treatment is limited to only subject positive for Lyme disease.  
Claim analysis
The instant claim 1 is directed towards A method for measuring gene expression, comprising the steps of: (a) measuring RNA expression of a plurality of genes of cells from a blood sample obtained from a mammalian subject suspected of having a tick-borne disease; (b) calculating a weighted RNA expression score for each of the plurality of genes; and (c) calculating a Lyme disease score by taking the sum of the weighted RNA expression scores, wherein the plurality of genes comprises all 20 genes of the group consisting of ANXA5, C3orfl4, CDCA2, CR1, GBP2, IFI27, ITGAM, KCNJ2, KIF4A, MLF1IP, NCF1, PLBD1, PLK1, RAD51, SLC25A37, STAB1, STEAP4, TBP, TNFSF13B, and ZNF276.  The calculating steps are a mental step or abstract idea.   
The measuring the amount of a nucleic acid is considered to be an active step requiring the analysis of a sample.
Claim 2 requires providing information to assess whether a subject has acute Lyme disease, further comprising: step (d) identifying the subject as not having acute Lyme disease when the Lyme disease score is negative; or identifying the subject as having acute Lyme disease when the Lyme disease score is positive.  This is a natural law or correlation.
Claims 12-18 provide methods of examining gene expression.
Other dependent claims set forth further limitations to about the subjects and type of treatments and disease. 
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea.  Dependent claims recite law of nature or natural phenomena.  
With regards to claim 1, the claim recites, “calculating a weighted RNA expression score for each of the plurality of genes; and (c) calculating a Lyme disease score by taking the sum of the weighted RNA expression scores.”  T.
Further claim 2 recites, “providing information to assess whether a subject has acute Lyme disease, further comprising: step (d) identifying the subject as not having acute Lyme disease when the Lyme disease score is negative; or identifying the subject as having acute Lyme disease when the Lyme disease score is positive.”  This is a natural correlation.  
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as in the absence of a deletion or underexpression of the recited markers the claim requires no additional steps.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No
With regards to claim 2 the claim requires a single active step of measuring the amounts of nucleic acids.  The specification teaches:
The specification teaches, “ The isolated mRNA was used to generate RNA-Seq libraries using the Scriptseq RNA- Seq library preparation kit (Epicentre) according to the manufacturer's protocol. The RNA-Seq libraries were then sequenced on a Hiseq 2000 instrument (Illumina) (0053).  
The specification further cites Bentley et al., Nature, 456:53-59, 2008; and Meyer and Kircher, "Illumina Sequencing Library Preparation for Highly Multiplexed Target Capture and Sequencing". Cold Springs Harbor Protocols 2010: doi:10.1101/pdb.prot5448, Ronaghi et al., Science, 281:363-365, 1998, 454 pyrosequencing (Roche Diagnostics), [0037] Ion semiconductor sequencing (Ion Torrent, now Life Technologies) is a further type of sequencing by synthesis method that uses the hydrogen ions released during DNA polymerization for sequencing (see, e.g., US Patent No. 7,948,015), [0038]   Sequencing by ligation (SOLiD sequencing marketed by Applied Biosystems) uses the mismatch sensitivity of DNA ligase in combination with a pool of fluorescently labeled oligonucleotides (probes) for sequencing (see, e.g., WO 2006084132), (see, e.g., Levene, Science, 299:682-686, 2003; and Eid et al., Science, 323:133-138, 2009), Velculescu et al., Science, 270: 484-7, 199, Heid et al., Genome Res 6:986-994, 1996 to support method of determining gene expression.  Thus as these are prior art methods which the specification relies on the prior art to enable, they are considered routine and conventional. 
Thus the claims does not provide additional steps which are significantly more.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634